In re Walker, Calvin; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Webster, 26th Judicial District Court, Div. “B”, No. 52668.
Granted. The application is transferred to the Court of Appeal, 2nd Circuit, for filing and prompt consideration. The Uniform Application does not apply in this case, where the relator seeks an order to the district court to provide a trial transcript, but is not seeking post conviction relief involving reversal of relator’s writ application.